Citation Nr: 1103288	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-29 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for anxiety 
disorder, not otherwise specified, panic disorder without 
agoraphobia, associated with occipital neuralgia. 

2. Entitlement to a disability rating in excess of 10 percent for 
a retinal hole, left eye, status post retinopexy. 

(Whether an August 1997 decision of the Board of Veterans' 
Appeals, which found that new and material evidence had not been 
submitted to reopen a claim of service connection for residuals 
of a head injury, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE) will be separately addressed 
in a ruling on a motion, under a separate docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1978 to August 1980.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from September 2004 and 
January 2005 rating decisions of the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO) that, respectively, 
granted service connection for a retinal hole, left eye, status 
post retinopexy, and an anxiety disorder, not otherwise 
specified, panic disorder without agoraphobia, associated with 
occipital neuralgia.  The anxiety disorder was initially rated 0 
percent disabling, but the rating was increased to 10 percent by 
an August 2005 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

On review of the file, the Board finds that additional, pertinent 
private and VA medical records, as well as statements from the 
Veteran were added to the claims file subsequent to the SOC 
issued in August 2005.  Where the RO has not provided an SSOC 
after the receipt of new evidence in a pending appeal, the Board 
is compelled to remand in order to ensure due process to the 
veteran.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2010).

In a claim for disability compensation, as here, the duty to 
assist includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and fair.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  The most recent VA 
examinations of record in the claims folders are dated in 2004, 
and are too remote to provide an accurate assessment of the 
current severity of the Veteran's service-connected psychiatric 
and eye disabilities.  Current treatment records must also be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and 
non-VA health care providers who have treated 
him for psychiatric and eye disorders since 
2002.  To the extent that records of any such 
treatment are not already in the claims 
folders, after obtaining any necessary 
authorizations from the Veteran, obtain any 
outstanding records of such treatment from 
all sources identified.  Whether or not he 
responds, obtain reports of any VA treatment 
that are not already associated with the 
claims file. 

2.  The RO should then arrange for the 
Veteran to undergo VA psychiatric and eye 
examinations to determine the current 
severity of his service-connected anxiety and 
panic disorders and his retinal hole 
disability.  The Veteran's claims folders 
must be reviewed by the examiners in 
conjunction with the examinations. The 
examiners should identify all of the 
Veteran's associated symptomatology in order 
to determine the level of impairment caused 
by his service-connected psychiatric and eye 
disorders.  The examiners must explain the 
rationale for all opinions given.

3.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If either remains 
denied, the RO should issue an appropriate 
supplemental statement of the case, and 
afford the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

